                   Case 20-12841-MFW             Doc 941        Filed 06/09/21         Page 1 of 2




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE


  In re:                                                         Chapter 11

  YOUFIT HEALTH CLUBS, LLC, et al.,1                             Case No. 20-12841 (MFW)

                                Debtors.                         (Jointly Administered)

                                                                 Hearing Date: June 23, 2021 at 10:30 a.m. (EDT)
                                                                 Objection Deadline: June 8, 2021 at 4:00 p.m. (EDT)

                                                                 Re: Docket No. 924


                                  NOTICE OF MOTION AND HEARING

                   PLEASE TAKE NOTICE that, on May 25, 2021, the Partridge Equity Group (the

“Claimant”), filed the Motion of Partridge Equity Group to Deem Late-Filed Claim as Timely Filed

(the “Motion”) with the United States Bankruptcy Court for the District of Delaware (the “Court”).

You were previously served with a copy of the Motion.

                   PLEASE TAKE FURTHER NOTICE that, any responses or objections to the Motion

must be in writing and filed with the Clerk of the Court, 824 North Market Street, 3rd Floor,

Wilmington, Delaware 19801, and served upon and received by the undersigned counsel for the

Claimant on or before June 8, 2021 at 4:00 p.m. (Eastern Daylight Time). The Objection

Deadline for the Motion has not changed.2

                   PLEASE TAKE FURTHER NOTICE that, if any objections to the Motion are

 received, the Motion and such objections shall be considered at a hearing before The Honorable


         1
            The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
number of debtor entities in these chapter 11 cases, for which joint administration has been requested, a complete list of
the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A complete
list of such information may be obtained on the website of the proposed claims and noticing agent at
www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes of these chapter 11 cases is: 1350
E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.

         2
             The Claimant, however, has extended the Objection Deadline for the Debtors.

RLF1 25426901v.1
                   Case 20-12841-MFW   Doc 941     Filed 06/09/21    Page 2 of 2




 Mary F. Walrath, United States Bankruptcy Judge for the District of Delaware, at the Court, 824

 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801 on June 23, 2021 at

 10:30 a.m. (Eastern Daylight Time).

                   PLEASE TAKE FURTHER NOTICE THAT, IF NO OBJECTIONS TO THE

MOTION ARE TIMELY FILED IN ACCORDANCE WITH THIS NOTICE, THE COURT

MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER

NOTICE OR HEARING.



 Dated: June 9, 2021                             Respectfully submitted,
        Wilmington, Delaware
                                                 RICHARDS, LAYTON & FINGER, P.A.

                                                 /s/ Marisa A. Terranova Fissel
                                                 John H. Knight (No. 3848)
                                                 Marisa A. Terranova Fissel (No. 5396)
                                                 One Rodney Square
                                                 920 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 651-7700
                                                 Facsimile: (302) 651-7701
                                                 Email: knight@rlf.com
                                                        terranovafissel@rlf.com

                                                 Counsel to the Claimant




                                          2
RLF1 25426901v.1
